DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This first non-final action is in response to applicant's original filing of 21 August 2019. Claims 1-20 are pending and have been considered as follows.

Specification Objections
	The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The abstract filed on 21 Aug 2019 has more than 150 words. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Analysis (35 U.S.C 101) for independent claim 1 
Step 1 Analysis: Claim 1 is directed to a method, which is a process, one of the statutory categories.
Step 2A Prong One Analysis: 
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).

 	Claim 1 recites the limitations of determining … a volatility over a window of the condition indicator set based, at least in part, on differences between adjacent data points in the window, wherein the window includes the current condition indicator; determining… a movement over the window of the condition indicator set based, at least in part, on a difference between two selected data points in the window; determining a volatility-based movement significance over the window of the condition indicator set based, at least in part, on a ratio of the movement to the volatility; determining … whether a trend associated with the operating element is indicated based, at least in part, on the volatility-based movement significance. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at the obtained sensor data and mentally determining a data trend based on such data. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person looking at the obtained sensor data could determine a data trend, either mentally or using a pen and paper. Thus, the claims recite a mental process. 
	Step 2A Prong Two Analysis: 
With regard to Step 2A, whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
	Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. Claim 1 recites the additionalexception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B Analysis: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claim 1 does not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field. Further, applicant’s specification does not provide any indication that the determining step are performing using anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Conclusion
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.

Independent claims 13 and 20 are similar to claim 1, and are rejected under 35 U.S.C. 101 using the same analysis applied to claim 1 above. The additional limitation of claim 13 going to a processor and memory and the additional limitation of claim 20 going a non-transitory computer-usable medium merely describe how to generally "apply" the otherwise mental judgments in a generic or general-purpose computing environment.
Still further, the additional limitations are claimed generically and are operating in their ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	
	Dependent claims 2-12, 14-19 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 3, the addition limitations of “the movement over the window of the condition indicator set is based, at least in part, on a difference between maximum and minimum values in the window of the condition indicator set” are further steps that, under their broadest reasonable interpretation, covers performance of the limitation in the mind using a similar analysis applied to claim 1 above. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being obvious over by Tadic (CA2863098A1) in view of Tohlen (US20200112321A1).
	Regarding claim 1, Tadic teaches A method comprising: 
	acquiring a current condition indicator of a condition indicator set associated with an operating condition of a vehicle (Tadic, abstract, operating condition of a vehicle -a driving behavior risk indicator), the condition indicator set indicating sensor readings associated with an operating element of the vehicle under the operating condition (Tadic, P2, the inertial unit including a 3D inertial sensor with 3D gyroscope functionality, each event being indicative of at least one of dangerous and aggressive driving); 
	generating, by the data server, an alert signal in response to the determining that the trend is indicated (Tadic, p12, Speaker 360 contains can be used to issue alerts from the telematics unit 1000 to the vehicle and the driver or to transmit alerts. A display can also be used to provide the driver or another person with alerts and other information; Tadic p14-p16, detecting the acceleration changes in given time periods to determine events (unsafe or risky driving behavior have taken place); p33).

	Tadic does not explicitly teach but Tohlen teaches the specific limitations of determining, by a data server (Tohlen, [0023] server computer), a volatility over a window of the condition indicator set based, at least in part, on differences between adjacent data points in the window, wherein the window includes the current condition indicator (Tohlen, [0024]-[0030], difference array includes the mathematical difference between adjacent inputamplitude array cells, Fig. 6, |(S1−S0)|, [0006] each difference change being a magnitude of a change between successive adjacent pairs of differences ); 
	determining, by the data server, a movement over the window of the condition indicator set based, at least in part, on a difference between two selected data points in the window ([0024]-[0030], movement over window (t1−t0)); 	
	determining a volatility-based movement significance over the window of the condition indicator set based, at least in part, on a ratio of the movement to the volatility ([0024]-[0030], ratio|(S1−S0)/(t1−t0)|); 
determining, by the data server, whether a trend associated with the operating element is indicated based, at least in part, on the volatility-based movement significance ([0050]- [0052]). 
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle driving risk indicator, as taught by Tadic, determining a data trend, as taught by Tohlen, as Tadic and Tohlen are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the data trend to capture data significant changes in a signal or waveform's point-to-point amplitude ([0004], Tohlen) and predictably applied it to improve the vehicle driving risk indicator of Tadic.

Regarding claims 13 and 20, please see the rejection above with regarding claim 1, which is commensurate in scope to claims 13 and 20, with claim 1 being drawn to a method and claims 13 and 20 being drawn to a corresponding system and product respectively. 

	Regarding claim 2, Tadic teaches the determining the volatility comprises creating a normalized volatility based, at least in part, on a number of data points in the window of the condition indicator set (Tadic, P37, inputs were normalized).	
	
	Regarding claim 3, Tadic teaches wherein the movement over the window of the condition indicator set is based, at least in part, on a difference between maximum and minimum values in the window of the condition indicator set (Tadic, p 27, difference between the maximum and minimum values for "vehicle velocity" held in the buffer at the current time).

Regarding claim 14, please see the rejection above with regarding claim 3, which is commensurate in scope to claim 14, with claim 3 being drawn to a method and claim 14 being drawn to a corresponding system. 

	Regarding claim 4, Tadic does not explicitly teach but Tohlen teaches wherein the movement over the window is based, at least in part, on a difference between a last value and a first value in the window (Tohlen, Fig. 6, |(S1−S0)|, S1: last value, S0: first value)
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle driving risk indicator, as taught by Tadic, determining a data trend, as taught by Tohlen, as Tadic and Tohlen are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the data trend to capture data significant changes in a signal or waveform's point-to-point amplitude ([0004], Tohlen) and predictably applied it to improve the vehicle driving risk indicator of Tadic.

Regarding claim 15, please see the rejection above with regarding claim 4, which is commensurate in scope to claim 14, with claim 4 being drawn to a method and claim 15 being drawn to a corresponding system. 

	Regarding claim 5, Tadic teaches wherein the determining the volatility-based movement significance comprises applying a filter function to the ratio of the movement to the volatility (Tadic, P41, a linear or non-linear estimator (which may include any of Kalman filters, extended Kalman filters (EKFs), particle filters, and unscended Kalman filters) is used to update the sensor error model based on the "innovation" variable(s)).
	
	Regarding claim 6, Tadic teaches wherein the determining the volatility-based movement significance comprises selecting the filter function, from a plurality of filter functions, based at least in part on a value of the current condition indicator (Tadic P41, a linear or non-linear estimator (which may include any of Kalman filters, extended Kalman filters (EKFs), particle filters, and unscended Kalman filters) is used to update the sensor error model based on the "innovation" variable(s)).

Regarding claim 16, please see the rejection above with regarding claims 5 and 6, which are commensurate in scope to claim 16, with claim 5 and 6 being drawn to a method and claim 16 being drawn to a corresponding system. 

	Regarding claim 7, Tadic does not explicitly teach but Tohlen teaches wherein the determining whether a trend associated with the operating element is indicated comprises comparing the volatility-based movement significance to a trend threshold (P15, Algorithm output can be further classified by using different thresholds for detection of either or both abrupt lane change detection events and barrier avoidance events).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle driving risk indicator, as taught by Tadic, determining a data trend, as taught by Tohlen, as Tadic and Tohlen are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the data trend to capture data significant changes in a signal or waveform's point-to-point amplitude ([0004], Tohlen) and predictably applied it to improve the vehicle driving risk indicator of Tadic.
	
	Regarding claim 8, Tadic teaches wherein the determining the volatility-based movement significance comprises selecting the trend threshold, from a plurality of trend thresholds, based at least in part on a value of the current condition indicator (P15, Algorithm output can be further classified by using different thresholds for detection of either or both abrupt lane change detection events and barrier avoidance events).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, a vehicle driving risk indicator, as taught by Tadic, determining a data trend, as taught by Tohlen, as Tadic and Tohlen are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility using determining the data trend to capture data significant changes in a signal or waveform's point-to-point amplitude ([0004], Tohlen) and predictably applied it to improve the vehicle driving risk indicator of Tadic.
Regarding claim 17 which has limitations in claims 7 and 8, please see the rejection above with regarding claims 7 and 8, which are commensurate in scope to claim 17, with claim 7 and 8 being drawn to a method and claim 17 being drawn to a corresponding system. 

	Regarding claim 11, Tadic teaches comprising: executing a statistical analysis of the window of the condition indicator set; and wherein the determining whether a trend associated with the operating element is indicated is based, at least in part, on the statistical analysis (Tadic, P11, P17, "averaged longitudinal acceleration" is calculated as the "longitudinal acceleration" determined based on each of the samples from the inertial unit 200 averaged over the "observation window 1" time, average/mean is a statistical method).
	
	Regarding claim 12, Tadic teaches comprising, responsive to a reverse trend indication, resetting the window to start on or after a point of the reverse trend indication (Tadic, p28-p29).

Regarding claim 19, please see the rejection above with regarding claim 12, which is commensurate in scope to claim 12 being drawn to a method and claim 19 being drawn to a corresponding system. 

Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being obvious over by Tadic (CA2863098A1) in view of Tohlen (US20200112321A1) further in view of Ariyur (US20050165519 A1).
	
	Regarding claim 9, Tadic as modified by Tohlen does not explicitly teach but Willis teaches wherein the window of the condition indicator set is of a variable size in at least partial dependence on a value of the current condition indicator (Ariyur, [0027]- [0028], the window “size” would typically be selected based on a variety of factors. For example, it is generally desirable to select the window length such that it is long enough to average out statistical noise and small enough such that the model parameters do not change appreciably within it. the windows could be sized such that each window will include at least three points and perhaps five points to assure a valid statistical sample. each window would have the same size as the other windows. In other embodiments, the window size could change as it is stepped through the data. For example, the windowing size could be made adaptive, with larger windows in regions of little trend change and smaller windows in regions of greater trend change).
	It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, catching data fluctuations, as taught by Tadic as modified by Tohlen, window of the condition indicator set is of a variable size in at least partial dependence on a value of the current condition indicator, as taught by Ariyur, as Tadic, Tohlen and Ariyur are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility selecting a proper window size to effectively catch data fluctuations ([0027]-[0028], Ariyur) in Tadic as modified by Tohlen.

	Regarding claim 10, Tadic as modified by Tohlen does not explicitly teach but Ariyur teaches wherein the determining the volatility-based movement significance comprises selecting a size of the window of the condition indicator set, from a plurality of window sizes, based at least in part on the value of the current condition indicator (Ariyur, [0027]- [0028]).		It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify, catching data fluctuations, as taught by Tadic as modified by Tohlen, window of the condition indicator set is of a variable size in at least partial dependence on a value of the current condition indicator, as taught by Ariyur, as Tadic, Tohlen and Ariyur are directed to a trend change detection (same field of endeavor), and one of ordinary skill in the art would have recognized the established utility selecting a proper window size to effectively catch data fluctuations ([0027]-[0028], Ariyur) in Tadic as modified by Tohlen.

Regarding claim 18 which has limitations defined in claims 9 and 10, please see the rejection above with regarding claims 9 and 10, which are commensurate in scope to claim 18, with claims 9 and 10 being drawn to a method and claim 18 being drawn to a corresponding system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGLI WANG whose telephone number is (571)272-8040. The examiner can normally be reached on Mon-Fri 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-100.
/J.W./         Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/         Supervisory Patent Examiner, Art Unit 3666